oOo Oo “SD

10
11

12:

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

led 12/12/19 Page 1lof5

agen laxigetaty

* : & es

é A Ok 5

nS FI A on
Es a ees.

fp 9 2
; gS =
barrens

    

Case _SE f
McGREGOR W. SCO -

 

United States Attorney

SHELLEY D. WEGER 42-201

Assistant United States Attorney DEC 12 2019

501 I Street, Suite 10-100 CLERK, U.S. DISTRICT COUT

Sacramento, CA 95814 EASTEGN DIS
Telephone: (916) 554-2700 wy Sena CrERR

Facsimile: (916) 554-2900

 

 

 

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, casE ol 9 - CR - 227 -MCE mails
Plaintiff, 18 U.S.C. § 1040(a)(2) — Fraud in Connection with a
Major Disaster or Emergency Benefits
v.
KRISTY MARIE TAPP,
aka Kristy Marie Whipp,
Defendant.
INDICTMENT
The Grand Jury charges:
KRISTY MARIE TAPP,
aka Kristy Marie Whipp,

defendant herein, as follows:

I. INTRODUCTION

At all times relevant to this indictment:

1. The Federal Emergency Management Agency, also known as FEMA, was an agency of
the United States government within the Department of Homeland Security (DHS). FEMA’s
responsibilities included, among other things, providing disaster assistance to individuals in an area
declared a major disaster by the President of the United States of America. The President could declare
a major disaster for any natural event that the President determined had caused damage of such severity

that it was beyond the combined capabilities of the state and local governments to respond.

INDICTMENT

 
&- Ww WN

o Oo NSN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00227-MCE Document1 Filed 12/12/19 Page 2 of 5

2. On or about November 12, 2018, the President of the United States of America declared a
major disaster existed in California due to damage resulting from wildfires that began on November 8,
2018. FEMA designates major disasters by name and number. A major disaster declaration number is
preceded by the letters “DR.” The name of the disaster typically relates to the type and/or location of
the disaster. FEMA designated the above identified disaster as: California Wildfires (DR-4407).

3. As aresult of this presidential declaration, residents of Butte County who were affected
by what has become known as the Camp fire became eligible to apply for disaster assistance from
FEMA.

4. FEMA offered various types of disaster assistance to residents in the areas affected by the
California wildfires, including through the Individuals and Households Program. The Individuals and
Households Program provided financial assistance and direct services to eligible persons in the form of
Housing Assistance and Other Needs Assistance. Housing Assistance and some forms of Other Needs
Assistance, were available only to an otherwise qualified applicant whose pre-disaster primary residence
incurred disaster-related damage.

Il. FRAUD IN CONNECTION WITH A MAJOR DISASTER

5. Defendant herein, on or about November 24, 2018, in the State and Eastern District of
California, did knowingly make a materially false, fictitious, and fraudulent statement and
representation, in a matter involving a benefit authorized, transported, transmitted, transferred,
disbursed, and paid, in connection with a major disaster declared under the section 401 of the Robert T.
Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. § 5170), and where the benefit was a
record, voucher, payment, money and thing of value of the United States and of a Department or Agency
of the United States; and the benefit was transported in the mail at any point in the authorization,
transmission, transfer, disbursement, and payment of that benefit; and the authorization, transportation,
transmission, transfer disbursement, and payment of the benefit was in and affected interstate and
foreign commerce, that is: the defendant knowingly made a false, fictitious, and fraudulent claim for
FEMA assistance in connection with major disaster DR-4407, wherein defendant claimed that at the
time of DR-4407, she rented a travel trailer located at 5152 Pentz Road, Paradise, California, that this

address was her primary residence, and that she resided at this address with Person 1, age 67, and Person

INDICTMENT 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00227-MCE Document1 Filed 12/12/19 Page 3 of 5

2, age 70, who were her landlords. In truth and fact, the defendant did not reside at 5152 Pentz Road,
and that address was not her primary residence. Defendant filed her application for FEMA assistance
after the Butte County Sheriff had issued a public notification identifying Person 1 and Person 2, along
with their respective ages and city of residence, as deceased victims of the Camp fire. As a result of
defendant’s claim, she received benefits, including a cash payment of approximately $3,263.91. All in

violation of Title 18, United States Code, Section 1040(a)(2).

A TRUE BILL.

/s/ Signature on file w/AUSA

LWA) /\- FOREPERSON

MCGREGOR W. SCOTT
United States Attorney

 

INDICTMENT

 
Case 2:19-cr-00227-MCE Document1 Filed 12/12/19 Page 4of5

United States v. Kristy Marie Tapp
Penalties for Indictment

VIOLATION: 18 U.S.C. § 1040 (a)(2) - Fraud in Connection with a Major Disaster or
Emergency Benefits

PENALTIES: 30 years in prison;
Fine of up to $250,000; or both fine and imprisonment

Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
Case 2:19-cr-00227-MCE Document1 Filed 12/12/19 Page 5of5

 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

vs.

KRISTY MARIE TAPP
aka Kristy Marie Whipp

 

INDICTMENT

VIOLATION(S): 18 U.S.C. § 1040(a)(2) -
Fraud in Connection with a Major Disaster or Emergency Benefits

 

A true bill,

/s/ Signature on file w/AUSA

 

 

NO BAIL WARRANT PENDING HEARING

GPO 863 525
